Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
STATEMENT OF REASONS FOR ALLOWANCE
	Regarding claims 106-118, the prior art cited herein fails to disclose a method for making an actuator using twisted and coiled polymer fiber comprising the steps of a) selecting a high-strength, highly-chain-oriented precursor polymer fiber, wherein the precursor polymer fiber is single-filament or multi-filament; (b) inserting twist by a twisting method to form the twisted and coiled polymer fiber, wherein the twisting method is selected from the group consisting of (i) inserting twist into the precursor polymer fiber until coiling occurs, and (ii) inserting twist into the precursor polymer fiber to a level that does not produce coiling and then inserting coiling in either the same or opposite direction to the initially inserted twist.  Regarding claims 119-124, the prior art does not teach the twisted and coiled polymer fiber actuator, wherein (i) the twisted and coiled polymer actuator is operable to provide a tensile contraction or a tensile expansion as a result of a temperature change, and (ii) the temperature change is provided by heating selected from a group consisting of (i) electrical Joule heating, (ii) heating caused by radiation, (iii) heating produced by a chemical reaction, and (iv) combinations thereof.  The closest reference is the primary reference in the 102 rejection in the previous Office Action, US 2009/0085444 (Alvarez), that discloses twisted/coiled fibers in figures 3L, 3M, 3K, that can be used in an actuator.  However, the twisting of the fibers in Alvarez appears to be the coiling, not twisted and coiled fibers as cited in the claimed invention.  Alvarez also does not discloses the method steps 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
5/28/2021